Name: Commission Implementing Regulation (EU) NoÃ 645/2012 of 16Ã July 2012 derogating from Regulation (EC) NoÃ 1122/2009 and Regulation (EU) NoÃ 65/2011 as regards the reduction of the amounts of the aid for late submission of single applications in relation to Mainland Portugal and Madeira for 2012
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  European Union law;  Europe;  cooperation policy;  regions of EU Member States;  agricultural policy
 Date Published: nan

 17.7.2012 EN Official Journal of the European Union L 187/26 COMMISSION IMPLEMENTING REGULATION (EU) No 645/2012 of 16 July 2012 derogating from Regulation (EC) No 1122/2009 and Regulation (EU) No 65/2011 as regards the reduction of the amounts of the aid for late submission of single applications in relation to Mainland Portugal and Madeira for 2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Article 91 thereof, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (2), and in particular Article 142(c) thereof, Whereas: (1) Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (3) provides, in its Article 23(1), for reductions to be applied in the case of late submission of an aid application as well as documents, contracts or declarations which are constitutive for the eligibility for the aid. (2) According to Article 8 (3) of Commission Regulation (EU) No 65/2011 of 27 January 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1698/2005, as regards the implementation of control procedures as well as cross-compliance in respect of rural development support measures (4), Articles 22 and 23 of Regulation (EC) No 1122/2009 apply mutatis mutandis to payment claims under Title I of Part II of Regulation (EU) No 65/2011. (3) Portugal has implemented a system of single aid application which covers, pursuant to Article 19(3) of Regulation (EC) No 73/2009, several support schemes. In particular, applications for single payment scheme under Title III of Regulation (EC) No 73/2009, applications for ewe and goat premiums under Article 35 of Commission Regulation (EC) No 1121/2009 of 29 October 2009 laying down detailed rules for the application of Regulation (EC) No 73/2009 as regards the support schemes for farmers provided for in Titles IV and V thereof (5) and certain applications for aid granted under Regulation (EC) No 1698/2005 form part of the single application. (4) In accordance with Article 11(2) of Regulation (EC) No 1122/2009 and Article 8(1) of Regulation (EU) No 65/2011, Portugal has fixed 15 May 2012 as the latest day until which single applications for 2012 can be submitted. As regards single applications including an application for the ewe and goat premium, Portugal has, in accordance with Article 35(2) of Regulation (EC) No 1121/2009, fixed 30 April of the application year as the latest day until which applications for the ewe and goat premium for 2012 can be submitted. (5) Article 6 of Regulation (EC) No 1122/2009 requires Member States to ensure that agricultural parcels are reliably identified and requires the single application to be accompanied by documents identifying the parcels in order to enable the implementation of the control system. (6) In response to deficiencies related to the identification of agricultural parcels, which were regularly detected in the past, Portugal implemented an "Action Plan" in liaison with the Commission. This commitment includes in particular the update of the Land Parcel Identification System (LPIS) in Portugal. (7) Portugal has experienced exceptional circumstances in its administration of the single applications for 2012 as far as Mainland Portugal and Madeira are concerned. In a second phase of the "Action Plan" Portugal should have reviewed approximately 1 600 000 parcels. The work is complex and quality controls led to new analysis of some of the parcels which causes delays. Also, as the part of the work carried out by external contractors has been delayed, the LPIS could not be updated in line with the envisaged timetable. Consequently farmers were provided with the updated information about the parcels later than foreseen. (8) Given the existing technical capacity in Portugal, which had already been enlarged in anticipation of the implementation of the "Action Plan", this situation has affected the ability of applicants to submit single aid applications for Mainland Portugal and Madeira within the time limits provided for in Article 11(2) of Regulation (EC) No 1122/2009 and Article 35(2) of Regulation (EC) No 1121/2009. (9) These difficulties are reinforced by the fact that the application procedure in Portugal is particularly time-consuming given the corrections of reference parcels boundaries which need to be carefully checked by farmers following the update of the LPIS. Abiding by the deadlines of 15 May 2012 and 30 April 2012 respectively is therefore not possible, given the overall context of the "Action Plan" and the engagements taken by Portugal to improve its integrated administration and control system. (10) Furthermore, the implementation of additional measures due to exceptional drought led to a more intensive use of the informatics system. Since those measures were administered by the same informatics system as the "Action Plan", capacity for administering the Action Plan  was further reduced. (11) Due to the difficulties mentioned above, the application process in 2012 could only start later than the date on which the process started in 2011 and in the previous years. For the same reasons, applications were submitted at a slower rhythm than in 2011. The information submitted by the Portuguese authorities to the Commission on the capacity of the IT system shows that a derogation of 25 days is necessary to enable all farmers and beneficiaries concerned to submit their applications. (12) It is therefore appropriate not to apply the reductions provided for in Regulation (EC) No 1122/2009 on grounds of late submission of single applications in respect of those farmers who submitted their single applications for Mainland Portugal and Madeira at the latest 25 calendar days after 15 May 2012 or, in the case of the ewe and goat premium at the latest 25 calendar days after 30 April 2012. (13) Similarly, by way of derogation from Article 8(3) of Regulation (EU) No 65/2011 and in respect of payment claims in relation to Mainland Portugal and Madeira under Title I of Part II of Regulation (EU) No 65/2011, it is appropriate not to apply reductions on grounds of late submission of single applications which were submitted at the latest 25 calendar days after 15 May 2012. (14) In accordance with Article 3(4) of Regulation (EEC, Euratom) No 1182/71 of the Council of 3 June 1971 determining the rules applicable to periods, dates and time limits (6), where the last day of a period expressed otherwise than in hours is a public holiday, Sunday or Saturday, the period shall end with the expiry of the last hour of the following working day. Given that 11 June 2012 is the first working day following 9 June 2012, it is appropriate not to apply any reductions on grounds of late submission of single applications in respect of those farmers who submitted their single applications for Mainland Portugal and Madeira at the latest by 11 June 2012 or, in the case of the ewe and goat premium at the latest by 25 May 2012. (15) Since the proposed derogations should cover the single applications submitted for aid year 2012, it is appropriate that this Regulation applies retroactively. (16) The measures provided for in this Regulation are in accordance with the opinion of the Rural Development Committee and the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 1. By way of derogation from Article 23(1) of Regulation (EC) No 1122/2009, in respect of the application year 2012, no reductions shall apply on grounds of late submission of single applications in respect of those farmers who submitted their single applications for Mainland Portugal and Madeira at the latest by 11 June 2012. 2. By way of derogation from Article 23(1) of Regulation (EC) No 1122/2009, where single applications for 2012 include an application for ewe and goat premium, no reductions on grounds of late submission of single applications shall apply in relation to that premium in respect of those farmers who submitted their single applications for Mainland Portugal and Madeira at the latest by 25 May 2012. Article 2 By way of derogation from Article 8(3) of Regulation (EU) No 65/2011, in respect of the application year 2012, no reductions provided for in Article 23(1) of Regulation (EC) No 1122/2009 shall apply in respect of payment claims in relation to Mainland Portugal and Madeira under Title I of Part II of Regulation (EU) No 65/2011 on grounds of late submission of single applications if those applications were submitted at the latest by 11 June 2012. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 16 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 277, 21.10.2005, p. 1. (2) OJ L 30, 31.1.2009, p. 16. (3) OJ L 316, 2.12.2009, p. 65. (4) OJ L 25, 28.1.2011, p. 8. (5) OJ L 316, 2.12.2009, p. 27. (6) OJ L 124, 8.6.1971, p. 1.